



Exhibit 10(b)
AMENDMENT NUMBER TWO
TO THE
HARRIS CORPORATION
2005 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


WHEREAS, Harris Corporation, a Delaware corporation (the “Corporation”),
heretofore has adopted and maintains the Harris Corporation 2005 Supplemental
Executive Retirement Plan, as amended and restated effective November 28, 2011
(the “Plan”);
WHEREAS, pursuant to Section 8.1 of the Plan, the Employee Benefits Committee of
the Corporation (the “Employee Benefits Committee”) has the authority to adopt
non-material amendments to the Plan;
WHEREAS, the Employee Benefits Committee desires to amend the Plan to clarify
its provisions regarding termination of the Plan; and
WHEREAS, the Employee Benefits Committee has determined that the above-described
amendment is non-material.
NOW, THEREFORE, BE IT RESOLVED, that Section 8.1 of the Plan hereby is amended,
effective as of the date hereof, as follows:
Section 8.1. Amendment and Termination. Subject to Section 6.7, (i) at any time
the Compensation Committee may adopt amendments to the SERP (irrespective of
whether such amendments are material or nonmaterial) or may terminate the SERP
(in its entirety or in part), and (ii) at any time the Committee may adopt
nonmaterial amendments to the SERP or may terminate the SERP with respect to
Participants who have experienced a “change in control event” within the meaning
of Treasury Regulation §1.409A-3(i)(5). To the extent consistent with the rules
relating to plan termination and liquidation under section 409A of the Code, the
Compensation Committee or Committee, as applicable, may provide that following
the termination of the SERP (or portion thereof), each impacted Participant or
beneficiary shall receive a single sum payment in cash equal to the balance of
his or her vested Account. The single sum payment shall be made within sixty
(60) days following the date the SERP (or portion thereof) is terminated and
shall be in lieu of any other benefit which may be payable to the Participant or
beneficiary under the SERP. Unless so distributed, in the event of a SERP
termination, the Corporation shall continue to maintain Participant Accounts
until distributed pursuant to the terms of the SERP. Notwithstanding the
foregoing, no amendment or termination of the SERP shall reduce or cancel any
vested amount credited to any Participant’s Account.    




--------------------------------------------------------------------------------





APPROVED by the HARRIS CORPORATION EMPLOYEE BENEFITS COMMITTEE on this 16th day
of December, 2016.
/s/ Adam Histed
Adam Histed, Chairperson





2